Title: Abigail Adams to Elizabeth Storer Smith, 29 August 1785
From: Adams, Abigail
To: Storer, Elizabeth,Smith, Elizabeth Storer


     
      My dear Madam
      August 29 1785 London
     
     Mr. Storer your worthy Nephew will be the Bearer of this Letter. I congratulate his Friends upon his return to them, after several Years absence, tho we shall essentially feel his loss, being as much attached to him as if he was our own. The appointment of a secretary of Legation prevents Mr. Adams from taking any other, which he realy stands in need of. If he had been allowed one, Mr. Storer would have had the preference, and we should have had much pleasure in keeping him in our family. I hope by returning to America he will be able to do better. A Young Gentleman at his time of Life, ought to be establishing himself in some profession, whereby he may serve himself and his generation. It was a thorugh conviction of this truth, that induced us to part with our Son, who I hope is safe arrived before this time in his Native Country, where by application and industry he may be sure of obtaining his Bread.
     The more my dear Madam that I see of Europe the more I am attached to the method of Education persued in the state of Massachusets. If our Youth have not all those opportunities for improvement in some branches of Literature, and the fine Arts, which these old countries can boast, they have sufficient to qualify them for any departments they may be called to fill. An acquaintance with foreign Countries, is no doubt a benifit when properly improved, as it tends to improve remove prejudices, and enlarge the mind. But I question much whether out of the many Youth who come Anually from all parts of America, more of them do not return with corrupted morals, and a distaste to the purer manners of our own Country, than with improved understandings or wiser Heads. As to civility of behaviour, politeness of Manners, true Hospitality and Benevolence, this Country have much more need of going to America to learn them, than our Country has of any embelishment this can bestow. I have seen and heard more narrow prejudice, more Illiberality of Sentiment, not merely with regard to America, but every other Country and its inhabitants; since my residence here, than I ever Saw or heard in America in my whole Life. And all the contracted Sentiments which we ever possesst with respect to other Countries, we imbibed from this, when we Reverenced her and her sentiments as our parent. But as soon as we came to think and act for ourselves, we broke the shackles.
     I have never been in company since my return from France without being immediately ask’d which Country I prefer? This I should esteem as mere words of Course if I did not see how quick it touches them to have the least preference in any respect given to France; tho on many accounts I like this Country best, and have in my heart a greater fondness for it, I have been often tempted to shew the Contrary, on purpose to mortify the pride of this people, who realy in point of civility to strangers, and good Breeding, are not to be compared with their Neighbours whom they so contemptably despise. You will think I fear that I am desplaying those very prejudicies which I condemn; but I will appeal to the judgment of all my Countrymen who have visited the two Countries.
     Dr. Price has the most liberal sentiments of any Gentleman I have heard converse since my residence here, he is indeed one of the best of Men, but the dessenting Clergy in this Country appear a very different set of Men from those which inhabit ours. They are cramped contemned and degraded, they have not that independant appearence, and that consciousness of their own worth which gives an Air of dignity to the whole deportment. Dr. Price notwithstanding his literary fame, and his great abilities, appears like a Man who has been brow beaten. In America he would be revered and caresed, as his merit deserves.
     We had a visit the other day from Mr. Tom. Boylstone. He appears to have an affection for Boston and his old Friends, tho he will not allow that there are any honest folks there, my good uncle excepted. He appears to wish for an amicable settlement between the two Countries, tho he says he shall not live to enjoy it. He has had a severe fever which he says has left him weak as a Child in Body and Mind. His Nerves are much affected. You will easily believe he is allarmed when I tell you that he keeps a Pheaton and pair, and rides every day. He talks of going to the South of France for the winter.
     I have been once to see Mrs. Hollowell since I returnd, she seems much broke since last I saw her. If I was not here in a publick Character, I should visit her more, and cultivate our old family Friendship, but there are persons who will belie one, and say things which were never meant or thought of, so that there is no safety but in keeping quite clear. Many of the Refugees appear to have lost all Idea of truth, and even those who are well disposed too readily credit their assertions.
     I visit Mr. Vassels family, and have seen there, a Mrs. Hobart, who always kindly inquires after you.
     I shall miss Mrs. Atkinson and am very sorry to part with her. Mrs. Hay and She are to dine with me to day. You will be so good as to remember me kindly to Mr. Otis and Lady to all my cousins and be assured Dear Madam that I am most affectionately Yours
     
      AA
     
     
      Nabby desires her duty and Love to all her Friends.
     
    